                      Case 19-31483-ABA              Doc 106      Filed 07/20/20 Entered 07/20/20 13:21:31                    Desc Main
                                                                 Document      Page 1 of 2



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)
    Edmond M. George, Esquire
    Turner N. Falk, Esquire
    OBERMAYER REBMANN MAXWELL & HIPPEL LLP
    1120 Route 73, Suite 420
    Mount Laurel, NJ 08054-5108
    (856) 795-3300
    Counsel to the Debtors

    In re:                                                                 Case No. 19-31483-ABA

    EDWARD J. HOVATTER and KIMBERLY                                        Chapter 11
    MACALUSO HOVATTER,
                                                                           Hearing Date: July 23, 2020
                                    Debtors.
                                                                           Judge: Andrew B. Altenburg


                                                          CERTIFICATION OF BALLOTING

                     Impaired      Number        Number of        Number of      Percentage of     Dollar Amount       Dollar     Percentage of   Accept
                      Yes/No       of Ballots     Ballots          Ballots          Ballots          of Ballots      Amount of    Dollar Amount   Yes/No
                                      Cast       Accepting        Rejecting        Accepting         Accepting         Ballots      Accepting
                                                                                                                      Rejecting
                         Y             1              1                0               100            56,000.00        $0.00          100           Y
      CLASS I
                         Y             0              0                0                0               0.00           0.00            0
     CLASS II1
                         Y             1              1                0               100          1,897,645.09       0.00           100           Y
     CLASS III


1
    Classes I, II and VI were paid in full preconfirmation from the proceeds of the sale of the Hammonton Property


4829-7258-1827
                     Case 19-31483-ABA             Doc 106      Filed 07/20/20 Entered 07/20/20 13:21:31       Desc Main
                                                               Document      Page 2 of 2



                        Y            0              0                0              0       0.00        0.00             0
    CLASS IV
                        Y            1              1                0             100   14,811.72      0.00            100             Y
     CLASS V
                        Y            0              0                0              0        0          0.00             0
    CLASS VI
                        Y            2              2                0             100   19,186.80      0.00            100             Y
    CLASS VIIA
                        Y            0              0                0              0        0          0.00             0
    CLASS VIIB
                        Y            1              0                0             100   259,360.00     0.00            100             Y
    CLASS VIIC
                      n/a2           0              0                0              0        0          0.00             0
    CLASS VIID
                        Y            1              1                0             100      n/a          n/a            100             Y
    INTERESTS



          If any ballots have not been included in this tally, provide an explanation:


          I, Edmond M. George, Esq., the attorney for the Debtors, plan proponents in this case, certify under penalty of perjury that the
          above is true.
                                              Respectfully Submitted,

Dated: July 20, 2020                         By:      /s/ Edmond M. George
                                                      Edmond M. George, Esquire
                                                      Turner N. Falk, Esquire
                                                      OBERMAYER REBMANN MAXWELL & HIPPEL LLP




2
          All claims in Class VIID have been withdrawn without casting a ballot.


4829-7258-1827                                                                 2
